



Exhibit 10.2


TIME-BASED RESTRICTED STOCK UNIT AGREEMENT (2020)
This Restricted Stock Unit Agreement (this “Agreement”), dated as of <GRANT_DT>
(the “Grant Date”), is made by and between Xenia Hotels & Resorts, Inc., a
Maryland corporation (the “Company”), and <PARTC_NAME> (the “Participant”).
WHEREAS, the Company maintains the Xenia Hotels & Resorts, Inc., XHR Holding,
Inc. and XHR LP 2015 Incentive Award Plan (as amended from time to time, the
“Plan”);
WHEREAS, the Company wishes to carry out the Plan (the terms of which are hereby
incorporated by reference and made a part of this Agreement);
WHEREAS, Section 9.4 of the Plan provides for the issuance of Restricted Stock
Units (“RSUs”); and
WHEREAS, the Administrator has determined that it would be to the advantage and
in the best interest of the Company to issue RSUs to the Participant as an
inducement to enter into or remain in the service of the Company, XHR LP (the
“Partnership”) or any Subsidiary, and as an additional incentive during such
service, and has advised the Company thereof.
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto do hereby agree as follows:
1.Issuance of Award of RSUs. Pursuant to the Plan, in consideration of the
Participant’s agreement to provide services to the Company, the Partnership or
any Subsidiary (as applicable), the Company hereby issues to the Participant an
award of <RSUS_GRANTED> RSUs. Each RSU that vests shall represent the right to
receive payment, in accordance with this Agreement, of one share of the
Company’s common stock, par value $0.01 per share (the “Common Stock”). Unless
and until an RSU vests, the Participant will have no right to payment in respect
of any such RSU. Prior to actual payment in respect of any vested RSU, such RSU
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.


2.Dividend Equivalents. Each RSU granted hereunder is hereby granted in tandem
with a corresponding Dividend Equivalent, which Dividend Equivalent shall remain
outstanding from the Grant Date until the earlier of the payment or forfeiture
of the RSU to which it corresponds. Pursuant to each outstanding Dividend
Equivalent, the Participant shall be entitled to receive payments equal to
dividends paid, if any, on the Shares underlying the RSU to which such Dividend
Equivalent relates, payable in the same form and amounts as dividends paid to
each holder of a Share. Each such payment shall be made no later than thirty
(30) days following the applicable dividend payment date. Dividend Equivalents
shall not entitle the Participant to any payments relating to dividends for
which the record date occurs after the earlier to occur of the payment or
forfeiture of the RSU underlying such Dividend Equivalent. In addition,
notwithstanding the foregoing, in the event of a Termination of Service for any
reason, the Participant shall not be entitled to any Dividend Equivalent
payments with respect to dividends declared but not paid prior to the date of
such termination on Shares underlying RSUs which are unvested as of the date of
such termination (after taking into account any accelerated vesting that occurs
in connection with such termination). Dividend Equivalents and any amounts that
may become distributable in respect thereof shall be treated separately from the
RSUs and the rights arising in connection therewith for purposes of the
designation of time and form of payments required by Section 409A of the Code.


3.Definitions. For purposes of this Agreement, the following terms shall have
the meanings set forth below. All capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to such terms in the Plan.


(a)“Cause” means “Cause” as defined in the Participant’s applicable employment
or severance agreement with the Company if such an agreement exists and contains
a definition of Cause, or,





--------------------------------------------------------------------------------





if no such agreement exists or such agreement does not contain a definition of
Cause, then Cause means (i) the willful fraud or material dishonesty of the
Participant in connection with the performance of the Participant’s duties to
the Company, the Partnership or any Subsidiary; (ii) the deliberate or
intentional failure by the Participant to substantially perform the
Participant’s duties to the Company, the Partnership or any Subsidiary (other
than the Participant’s failure resulting from his or her incapacity due to
physical or mental illness) after a written notice is delivered to the
Participant by the Company, which demand specifically identifies the manner in
which the Company believes the Participant has not substantially performed his
or her duties; (iii) willful misconduct by the Participant that is materially
detrimental to the reputation, goodwill or business operations of the Company,
the Partnership or any Subsidiary; (iv) willful disclosure of the Company’s, the
Partnership’s or any Subsidiary’s confidential information or trade secrets; (v)
a material breach of the terms of this Agreement or the Plan; or (vi) the
conviction of, or plea of nolo contendere to a charge of commission of a felony
or crime of moral turpitude by the Participant. For purposes of this definition,
no act or failure to act will be considered “willful,” unless it is done or
omitted to be done, by the Participant in bad faith or without reasonable belief
that the Participant’s action or omission was in the best interests of the
Company, the Partnership or any Subsidiary.


(b)“Disability” means a disability that qualifies or, had the Participant been a
participant, would qualify the Participant to receive long-term disability
payments under the Company’s group long-term disability insurance plan or
program, as it may be amended from time to time.


(c)“Good Reason” means “Good Reason” as defined in the Participant’s applicable
employment or severance agreement with the Company if such an agreement exists
and contains a definition of Good Reason, or, if no such agreement exists or
such agreement does not contain a definition of Good Reason, then Good Reason
means the occurrence of any of the following events or conditions without the
Participant’s written consent:


(i)
a material diminution in the Participant’s authority, duties or
responsibilities;

(ii)
a material diminution in the Participant’s base salary or target annual bonus
level; and

(iii)
the Participant being required to relocate his or her principal place of
employment with the Company, the Partnership or any Subsidiary (as applicable)
more than 50 miles from his or her principal place of employment immediately
prior to the occurrence of the event constituting Good Reason.



A termination of employment by the Participant shall not be deemed to be for
Good Reason unless (A) the Participant gives the Company written notice
describing the event or events which are the basis for such termination within
sixty (60) days after the event or events occur, (B) such grounds for
termination (if susceptible to correction) are not corrected by the Company
within thirty (30) days of the Company’s receipt of such notice (“Correction
Period”), and (C) the Participant terminates his or her employment no later than
thirty (30) days following the Correction Period.
(d)“Qualifying Termination” means a Termination of Service by reason of (i) the
Participant’s death, (ii) a termination by the Company, the Partnership or any
Subsidiary due to the Participant’s Disability, (iii) a termination by the
Company, the Partnership or any Subsidiary other than for Cause, or (iv) a
termination by the Participant for Good Reason.


(e) “Service Provider” means an Employee, Consultant or member of the Board, as
applicable.





--------------------------------------------------------------------------------







4.RSUs and Dividend Equivalents Subject to the Plan; Ownership and Transfer
Restrictions.


(a)The RSUs and Dividend Equivalents are subject to the terms, definitions and
provisions of the Plan, which is incorporated herein by reference, including,
without limitation, the restrictions on transfer set forth in Section 10.3 of
the Plan and the REIT restrictions set forth in Section 12.8 of the Plan.
(b)Without limiting the foregoing, the RSUs and Common Stock issuable with
respect thereto shall be subject to the restrictions on ownership and transfer
set forth in the charter of the Company, as amended and supplemented from time
to time.


5.Vesting.


(a)Time Vesting. Subject to Sections 5(b) and 6 below, the RSUs will vest and
become nonforfeitable in accordance with and subject to the time vesting
schedule set forth on Exhibit A attached hereto, subject to the Participant’s
continued status as a Service Provider through each applicable vesting date.


(b)Change in Control. Notwithstanding the foregoing, in the event that a Change
in Control occurs and the Participant has not incurred a Termination of Service
prior to such Change in Control, the RSUs will vest in full and become
nonforfeitable immediately prior to such Change in Control.


6.Effect of Termination of Service.


(a)Termination of Service. Subject to Sections 6(b) and 6(c) below, in the event
of the Participant’s Termination of Service for any reason, any and all RSUs
that have not vested as of the date of such Termination of Service (after taking
into account any accelerated vesting that occurs in connection with such
termination) will automatically and without further action be cancelled and
forfeited without payment of any consideration therefor, and the Participant
shall have no further right to or interest in such RSUs. No RSUs which have not
vested as of the date of the Participant’s Termination of Service shall
thereafter become vested.


(b)Qualifying Termination. In the event that the Participant incurs a Qualifying
Termination, the RSUs will vest in full and become nonforfeitable upon such
Qualifying Termination.


(c)Qualifying Retirement. In the event that the Participant incurs a Termination
of Service by reason of his or her Qualifying Retirement (under and as defined
in the Company’s Retirement Policy as adopted February 18, 2020 (the “Retirement
Policy”)), all then outstanding RSUs that have not vested as of the date of such
Qualifying Retirement shall be subject to the terms and conditions set forth in
the Retirement Policy.


7.Payment. Payments in respect of any RSUs that vest in accordance herewith
shall be made to the Participant (or in the event of the Participant’s death, to
his or her estate) in whole Shares, and any fractional Share will be rounded as
determined by the Company; provided, however, that in no event shall the
aggregate number of RSUs that vest or become payable hereunder exceed the total
number of RSUs set forth in Section 1 of this Agreement. The Company shall make
such payments as soon as practicable after the applicable vesting date, but in
any event within twenty (20) days after such vesting date, provided that, in the
event of vesting upon a Change in Control under Section 5(b) above, such payment
shall be made or deemed made immediately preceding and effective upon the
occurrence of such Change in Control.


8.Restrictions on New RSUs or Shares. In the event that the RSUs or the Shares
underlying the RSUs are changed into or exchanged for a different number or kind
of securities of the Company or of another corporation or other entity by reason
of merger, consolidation, recapitalization, reclassification, stock split, stock
dividend or combination of shares, such new or additional or different
securities which are issued upon conversion of or in exchange or substitution
for RSUs or the Shares underlying the RSUs which are then subject to vesting
shall be subject to the same vesting conditions as such RSUs or Shares, as
applicable, unless the Administrator provides for the vesting of the RSUs or the
Shares underlying the RSUs, as applicable.





--------------------------------------------------------------------------------







9.Conditions to Issuance of Shares. Shares issued as payment for the RSUs will
be issued out of the Company’s authorized but unissued Shares. Upon issuance,
such Shares shall be fully paid and nonassessable. The Shares issued pursuant to
this Agreement shall be held in book-entry form and no certificates shall be
issued therefor. In addition to the other requirements set forth herein, the
Shares issued as payment for the RSUs shall be issued only upon the fulfillment
of all of the following conditions:


(a)The admission of such Shares to listing on all stock exchanges on which such
class of stock is then listed;
(b)The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
(c)The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;
(d)The lapse of such reasonable period of time as the Administrator may from
time to time establish for reasons of administrative convenience; and
(e)The receipt by the Company of full payment for any applicable withholding or
other employment tax or required payments with respect to any such Shares to the
Company with respect to the issuance or vesting of such Shares.


In the event that the Company delays a distribution or payment in settlement of
RSUs because it reasonably determines that the issuance of Shares in settlement
of RSUs will violate federal securities laws or other applicable law, such
distribution or payment shall be made at the earliest date at which the Company
reasonably determines that the making of such distribution or payment will not
cause such violation, as required by Treasury Regulation Section
1.409A-2(b)(7)(ii). The Company shall not delay any payment if such delay will
result in a violation of Section 409A of the Code.
10.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until such Shares will have been issued, recorded on the records of the
Company or its transfer agents or registrars, and delivered to the Participant
or any person claiming under or through the Participant.


11.Tax Withholding. The Company, the Partnership or any Subsidiary shall have
the authority and the right to deduct or withhold, or require the Participant to
remit to such entity, an amount sufficient to satisfy federal, state, local and
foreign taxes (including the Participant’s FICA obligation) required by law to
be withheld with respect to the issuance, vesting or payment of the RSUs and the
Dividend Equivalents. In satisfaction of the foregoing requirement or in
satisfaction of any additional tax withholding, the Company, the Partnership or
any Subsidiary may, or the Administrator may in its discretion allow the
Participant to elect to have the Company, the Partnership or any Subsidiary (as
applicable), withhold Shares otherwise issuable under such award (or allow the
return of Shares) having a Fair Market Value equal to the sums required to be
withheld. Notwithstanding any other provision of the Plan or this Agreement, the
number of Shares which may be withheld with respect to the issuance, vesting or
payment of the RSUs and the Dividend Equivalents in order to satisfy the
Participant’s income and payroll tax liabilities with respect thereto shall be
limited to the number of shares which have a fair market value on the date of
withholding no greater than the aggregate amount of such liabilities based on
the maximum individual statutory withholding rates in the applicable
jurisdiction.


12.Remedies. The Participant shall be liable to the Company for all costs and
damages, including incidental and consequential damages, resulting from a
disposition of the RSUs which is in violation of the provisions of this
Agreement. Without limiting the generality of the foregoing, the Participant
agrees that the Company shall be entitled to obtain specific performance of the
obligations of the Participant under this Agreement





--------------------------------------------------------------------------------





and immediate injunctive relief in the event any action or proceeding is brought
in equity to enforce the same. The Participant will not urge as a defense that
there is an adequate remedy at law.


13.Restrictions on Public Sale by the Participant. To the extent not
inconsistent with applicable law, the Participant agrees not to effect any sale
or distribution of the RSUs or the Shares underlying the RSUs or any similar
security of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, including a sale pursuant to Rule 144 under the
Securities Act, during the fourteen (14) days prior to, and during the up to
90-day period beginning on, the date of the pricing of any public or private
debt or equity securities offering by the Company (except as part of such
offering), if and to the extent requested in writing by the Company in the case
of a non-underwritten public or private offering or if and to the extent
requested in writing by the managing underwriter or underwriters (or initial
purchaser or initial purchasers, as the case may be) and consented to by the
Company, which consent may be given or withheld in the Company’s sole and
absolute discretion, in the case of an underwritten public or private offering
(such agreement to be in the form of a lock-up agreement provided by the
Company, managing underwriter or underwriters, or initial purchaser or initial
purchasers, as the case may be).


14.Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of all applicable federal and state laws, rules and regulations
(including, but not limited to the Securities Act and the Exchange Act and any
and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, including without limitation the applicable exemptive
conditions of Rule 16b-3 of the Exchange Act) and to such approvals by any
listing, regulatory or other governmental authority as may, in the opinion of
counsel for the Company, be necessary or advisable in connection therewith.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the RSUs are granted, only in such a manner as to conform to such laws,
rules and regulations. To the extent permitted by applicable law, the Plan, this
Agreement and the RSUs shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.


15.Code Section 409A. To the extent applicable, this Agreement shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of this Agreement. Notwithstanding any provision
of this Agreement to the contrary, in the event that following the effective
date of this Agreement, the Company determines that the RSUs may be subject to
Section 409A of the Code and related Department of Treasury guidance (including
such Department of Treasury guidance as may be issued after the effective date
of this Agreement ), the Company may adopt such amendments to this Agreement or
adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect ), or take any other actions, that the
Company determines are necessary or appropriate to (a) exempt the RSUs from
Section 409A of the Code and/or preserve the intended tax treatment of the
benefits provided with respect to the RSUs, or (b) comply with the requirements
of Section 409A of the Code and related Department of Treasury guidance;
provided, however, that this Section 15 shall not create any obligation on the
part of the Company, the Partnership or any Subsidiary to adopt any such
amendment, policy or procedure or take any such other action. For purposes of
Section 409A of the Code, any right to a series of payments pursuant to this
Agreement shall be treated as a right to a series of separate payments.
Notwithstanding anything to the contrary in this Agreement, no amounts shall be
paid to the Participant under this Agreement during the six-month period
following the Participant’s “separation from service” to the extent that the
Administrator determines that the Participant is a “specified employee” (each
within the meaning of Section 409A of the Code) at the time of such separation
from service and that paying such amounts at the time or times indicated in this
Agreement would be a prohibited distribution under Code Section
409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a result of
the previous sentence, then on the first business day following the end of such
six-month period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without being subject to such additional taxes), the
Company shall pay to the Participant in a lump-sum all amounts that would have
otherwise been payable to the Participant during such six-month period under
this Agreement.







--------------------------------------------------------------------------------





16.No Right to Continued Service. Nothing in this Agreement shall confer upon
the Participant any right to continue as a Service Provider of the Company, the
Partnership or any Subsidiary, or shall interfere with or restrict in any way
the rights of the Company, the Partnership or any Subsidiary, which rights are
hereby expressly reserved, to discharge the Participant at any time for any
reason whatsoever, with or without cause.


17.Miscellaneous.


(a)Incorporation of the Plan. This Agreement is made under and subject to and
governed by all of the terms and conditions of the Plan. In the event of any
discrepancy or inconsistency between this Agreement and the Plan, the terms and
conditions of the Plan shall control. By signing this Agreement, the Participant
confirms that he or she has received access to a copy of the Plan and has had an
opportunity to review the contents thereof.


(b)Clawback. This award, the RSUs and the Shares issuable with respect to the
RSUs shall be subject to any clawback or recoupment policy currently in effect
or as may be adopted by the Company, as may be amended from time to time.


(c)Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of,
the executors, administrators, heirs, legal representatives, successors and
assigns of the parties hereto, including, without limitation, any business
entity that succeeds to the business of the Company.


(d)Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan, constitutes the entire agreement among the parties pertaining to the
subject matter hereof and supersedes all prior agreements, understandings,
negotiations and discussions, whether oral or written, of the parties. In the
event that the provisions of such other agreement or letter conflict or are
inconsistent with the provisions of this Agreement, the provisions of this
Agreement shall control. Except as set forth in Section 15 above, this Agreement
may not be amended except in an instrument in writing signed on behalf of each
of the parties hereto and approved by the Administrator. No amendment,
supplement, modification or waiver of this Agreement shall be binding unless
executed in writing by the party to be bound thereby. No waiver of any of the
provisions of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (whether or not similar), nor shall such waiver
constitute a continuing waiver unless otherwise expressly provided.


(e)Severability. If for any reason one or more of the provisions contained in
this Agreement or in any other instrument referred to herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, then to
the maximum extent permitted by law, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement or any
other such instrument.


(f)Titles. The titles, captions or headings of the Sections herein are inserted
for convenience of reference only and are not intended to be a part of or to
affect the meaning or interpretation of this Agreement.


(g)Counterparts. This Agreement may be executed in any number of counterparts,
any of which may be executed and transmitted by facsimile (including, without
limitation, transfer by .pdf), and each of which shall be deemed to be an
original, but all of which together shall be deemed to be one and the same
instrument.


(h)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Maryland applicable to contracts
entered into and wholly to be performed within the State of Maryland by Maryland
residents, without regard to any otherwise governing principles of conflicts of
law that would choose the law of any state other than the State of Maryland.







--------------------------------------------------------------------------------





(i)Notices. Any notice to be given by the Participant under the terms of this
Agreement shall be addressed to the Senior Vice President - General Counsel of
the Company at the Company’s address set forth in Exhibit A attached hereto. Any
notice to be given to the Participant shall be addressed to him or her at the
Participant’s then current address on the books and records of the Company. By a
notice given pursuant to this Section 17(i), either party may hereafter
designate a different address for notices to be given to him or her. Any notice
which is required to be given to the Participant shall, if the Participant is
then deceased, be given to the Participant’s personal representative if such
representative has previously informed the Company of his or her status and
address by written notice under this Section 17(i) (and the Company shall be
entitled to rely on any such notice provided to it that it in good faith
believes to be true and correct, with no duty of inquiry). Any notice required
or permitted hereunder shall be given in writing and shall be deemed effectively
given upon personal delivery or upon deposit in the United States mail by
certified mail, with postage and fees prepaid, addressed as set forth above or
upon confirmation of delivery by a nationally recognized overnight delivery
service.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


XENIA HOTELS & RESORTS, INC.,
a Maryland corporation






By: __________________________________
Name:    Marcel Verbaas
Title:     Chief Executive Officer




The Participant hereby accepts and agrees to be bound by all of the terms and
conditions of this Agreement.


____________________________
<PARTC_NAME>

















--------------------------------------------------------------------------------







Exhibit A
Vesting Schedule and Notice Address
Vesting Commencement Date: The Grant Date


Vesting Schedule


Vesting Dates
(Anniversaries of Vesting Commencement Date)
 
Percentage of Total Award Vesting
First Anniversary
 
33%
 Second Anniversary
 
33%
 Third Anniversary
 
34%



Company Address


200 S. Orange Avenue
Suite 2700
Orlando, Florida 32801





